                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

UMG RECORDINGS, INC., et al.,

       Plaintiffs,

v.                                                       Case No. 8:19-cv-00710-MSS-TGW

BRIGHT HOUSE NETWORKS, LLC,

       Defendant.

             DECLARATION OF ERIN R. RANAHAN IN SUPPORT OF
        DEFENDANT’S REPLY TO RE-DESIGNATE CASE TO TRACK THREE

       I, Erin R. Ranahan, hereby declare:

       1.      I am a partner of the firm Winston & Strawn, LLP, attorneys of record for

Defendant Bright House Networks, LLC (“BHN”). I submit this declaration in support of BHN’s

Reply in Support of its Motion to Re-Designate Case to Track Three (“Reply”). I have personal

knowledge of all facts stated in this declaration, and if called upon as a witness, I could and would

competently testify thereto.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the March 13, 2020 email

Ms. Neema T. Sahni, counsel for Plaintiffs, sent to Charter’s counsel.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the Court’s March 17,

2020 Order in Warner Records Inc. et al v. Charter Commc’ns, Inc., 8:19-cv-00710-MSS-TGW

(D. Colo.) ECF No. 146.

       4.      On March 24, 2020, I emailed Plaintiffs’ counsel seeking if Plaintiffs would

consent to Charter’s motion to seek leave to file a reply in support of BHN’s Reply. Plaintiffs

indicated that they would need more time to consider the request. BHN delayed the filing several

days in an effort to obtain Plaintiffs’ consent. A true and correct copy of the full correspondence



                                                 1
between March 24 and March 25, 2020 is attached hereto as Exhibit 3. On March 26, I spoke to

Plaintiffs’ counsel, including Mr. Jeff Gould, Ms. N. Sahni, and Mr. H. Ehlers. Mr. Gould indicated

that despite the recent delays, the stay and the global pandemic, Plaintiffs would not consent to our

motion for leave to file a reply, and would not reconsider its opposition to the schedule proposed

by BHN in its Motion to Re-Designate Case to Track Three.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct

       Executed this 31st day of March, 2020 in Los Angeles, California.



                                                      s/ Erin R. Ranahan
                                                      Erin R. Ranahan




                                                 2
